                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


    JACQUELINE LOVE-SKINNER,                HONORABLE JEROME B. SIMANDLE

                     Plaintiff,
                                                 Civil Action No.
         v.                                      16-1937 (JBS-KMW)

    CITY OF BRIDGETON, et al.,                       MEMORANDUM
                                                      OPINION
                     Defendants.



SIMANDLE, District Judge:

       1.      This matter comes before the Court by way of motion for

summary judgment filed by Defendants City of Bridgeton, Officer

Ronald        Broomall,   and     Officer    James   Riley   (hereinafter,

collectively, “Defendants”).        1   (See Motion for Summary Judgment

[Docket Item 71].) The present motion is opposed by Plaintiff

Jacqueline Love-Skinner. (See Plaintiff’s Brief in Opposition to

Motion for Summary Judgment (hereinafter “Pl.’s Opp’n”) [Docket




1  Defendants refer to themselves as “Defendants/Third Party
Plaintiffs.” (See, e.g., Defs.’ Mot. [Docket Item 71].) Defendants
filed a Third Party Complaint, [Docket Item 13], naming Lenora
Adams as the sole Third Party Defendant. Summons was issued as to
Ms. Adams on July 14, 2016 [Docket Item 16]. However, the docket
does not reflect that Ms. Adams was ever served and it is unclear
whether Defendants are still pursuing any claims against Ms. Adams.
It does not appear that Ms. Adams is implicated by the present
motion, except insofar as she was a participant in the incident
that led to the police interaction with Plaintiff and a witness to
that interaction.
Item 76].) Thereafter, Defendants filed a reply brief. (See Reply

Brief (hereinafter “Defs.’ Reply”) [Docket Item 79].)

     2.   The Court has considered the submissions and held oral

argument with regard to this motion on March 25, 2019. For the

reasons set forth below, Defendants’ motion for summary judgment

[Docket Item 71] will be granted in part, denied in part, and

dismissed as moot in part. The Court finds as follows:2

     3.   Standard of Review. At summary judgment, the moving

party bears the initial burden of demonstrating that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law. FED. R. CIV. P. 56(a); accord Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once a properly

supported motion for summary judgment is made, the burden shifts

to the non-moving party, who must set forth specific facts showing

that there is a genuine issue for trial. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986). In reviewing a motion for summary

judgment, the court is required to examine the evidence in light

most favorable to the non-moving party and resolve all reasonable




2 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to Plaintiff’s Complaint, [Docket Item
1], when appropriate, Defendants’ Statement of Facts, [Docket Item
71-1], Plaintiff’s Response to Defendants’ Statement of Facts,
[Docket Item 76-1], and related exhibits and documents. Where not
otherwise noted, the facts are undisputed by the parties.


                                 2
inferences in that party’s favor. Scott v. Harris, 550 U.S. 372,

378 (2007); Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

     4.     A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The non-

moving party “need not match, item for item, each piece of evidence

proffered by the movant,” but must present more than a “mere

scintilla” of evidence on which a jury could reasonably find for

the non-moving party. Boyle v. Cnty. of Allegheny, Pa., 139 F.3d

386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).

     5.     Discussion.   Defendants move for summary judgment       on

seven separate bases, (see Defs.’ Br. [Docket Item 71-2]), each of

which is discussed below.

            a.   Plaintiff has not shown any violation of her rights

under 42 U.S.C. § 1983. Defendants assert that they are entitled

to summary judgment in their favor as to all claims under 42 U.S.C.

§ 1983, because Plaintiff has failed to show that she suffered a

violation   of   her   constitutional   rights   and   that   Defendant

Broomall’s use of force was reasonable under the circumstances.

(Defs. Br. [Docket Item 71-2], 1-2.) Plaintiff responds that a

genuine dispute of material fact exists as to this issue, because

her expert opines that the alleged elbow strike to Plaintiff’s neck

was not reasonable under the circumstances. (Pl.’s Opp’n [Docket


                                  3
Item 76], 4-5.) Taking the version of events in the light most

favorable to Plaintiff, as the non-moving party, the Court finds

that the facts as testified by Plaintiff and Plaintiff’s expert’s

testimony as to the reasonableness of Defendant Broomall’s alleged

use of force against Plaintiff’s neck creates a genuine dispute of

material fact and therefore summary judgment is inappropriate at

this time. This portion of Defendants’ motion shall therefore be

denied.

                i.   Amount of force used by Defendant Broomall was

reasonable. In this case, Plaintiff Love-Skinner has alleged a

violation of her Fourth Amendment rights to be free of excessive

force during the course of an arrest. (See Complaint [Docket Item

1], ¶¶ 24-27.) There are significant factual disputes about the

exact amount and type of force used against Plaintiff and the

events which led up to the use of force by Defendant Broomall in

arresting Plaintiff. Plaintiff’s version of events is as follows:

as she was exiting her vehicle in an apartment complex parking

lot, Love-Skinner was called an expletive word by Ms. Adams, a

woman she had never met, for no apparent reason. (Love-Skinner

Dep. [Docket Item 71-4 at 14-42] at 20:7-21:2.) The two women

started fighting (Id. at 23-24:10) and, a few minutes later,

Defendants Broomall and Riley arrived at the scene. (Id. at 25:1-

7.) According to Plaintiff, neither officer told Plaintiff or Ms.

Adams to stop fighting with each other. (Id. at 27:18-28:5.)


                                 4
Instead, Defendant Broomall approached Plaintiff and, without

warning, struck her from behind in the back of her neck with his

elbow and Plaintiff fell to the ground, causing scarring to her

face and a broken ankle. (Id. at 31:7-13.) As Love-Skinner was

laying on the ground, Defendant Broomall handcuffed her, sprayed

her in the face with mace, dragged her to the curb, and then

sprayed her in the face with mace again. (Id. at 32:22-35:7.) At

this point, Plaintiff was unable to see (id. at 35:8-9) and felt

pain in her face, knees, and ankle. (Id. at 38:2-7.) Plaintiff

Love-Skinner     was    subsequently    arrested   for   fighting     with    Ms.

Adams. (Id. at 36:2-4.) She was 53 years old at the time of the

incident. (Pl.’s Opp’n [Docket Item 76] at 6.)

      Under Graham v. Connor, 490 U.S. 386 (1989), a plaintiff has

the burden of showing that the amount of force directed at him by

an   arresting    officer    was    constitutionally     excessive.    What    is

“excessive”      is    determined    under   all   the   circumstances       then

confronting the arresting officer, considering the Graham factors,

among others, namely: “[1] the severity of the crime at issue, [2]

whether the suspect poses an immediate threat to the safety of the

officers or others, and [3] whether he is actively resisting arrest

or attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

The Third Circuit expounded upon the Graham factors in Sharrar v.

Felsing, 128 F.3d 810 (3d Cir. 1997), stating that




                                        5
          [o]ther   relevant    factors    include   the
          possibility that the persons subject to the
          police action are themselves violent or
          dangerous, the duration of the action, whether
          the action takes place in the context of
          effecting an arrest, the possibility that the
          suspect may be armed, and the number of
          persons with whom the police officers must
          contend at one time.

Sharrar, 128 F.3d at 822.

     In this case, taking the evidence in the light most favorable

to Plaintiff, none of the Graham factors indicate that the claimed

degree of force would have been reasonable under the circumstances,

since Plaintiff was fighting with another woman, arguably in self-

defense, the police never ordered the women to stop fighting, there

is no evidence that Love-Skinner had a weapon, was threatening

additional violence, or     otherwise constituted a threat to anyone

other than, perhaps, Ms. Adams, and Love-Skinner was not resisting

arrest or attempting to evade the police. Likewise, taking the

evidence in the light most favorable to Plaintiff, the Sharrar

factors indicate that using substantial force against Plaintiff’s

neck would not have been reasonable under the circumstances,

because, while Love-Skinner was acting violently toward Ms. Adams,

there is no evidence that there was insufficient time for Defendant

Broomall to have taken another, less violent course of action,

there is no evidence that Love-Skinner was considered to be armed,

nor is there evidence that Defendant Broomall was potentially

overpowered or outnumbered. Therefore, taking the evidence in the


                                   6
light most favorable to Plaintiff, the Court finds that material

facts are in dispute and that a reasonable jury could find it was

excessive for Defendant Broomall to strike Plaintiff from behind

in the back of her neck and then, while she was laying on the

ground, handcuff Love-Skinner, spray her in the face with pepper

spray, drag her to the curb, and then spray her in the face with

pepper spray again.

     Plaintiff,   as   the   party   opposing   summary   judgment,   is

entitled to the facts and reasonable inferences most favorable to

her. In Plaintiff’s best case, a reasonable jury could find that

she was admittedly fighting with Ms. Adams when police arrived,

but that she never heard an officer tell her to stop, never

threatened an officer, and never displayed something like a weapon.

A reasonable jury could find that Defendant Broomall, without

warning, elbowed Plaintiff in the neck, knocking her to the ground,

and injuring her ankle, pepper sprayed her, dragged her to the

curb, and pepper sprayed her again, in an effort to hurt her, and

caused substantial injuries. Plaintiff put up no resistance but

was allegedly still handled roughly by Defendant Shockley. When

balanced against the fight for which Plaintiff was arrested, where

Plaintiff was arguably defending herself and unaware she was about

to be elbowed in the neck, knocked to the pavement, pepper sprayed,

dragged to the curb, and pepper sprayed again, and was offering no

resistance to the officer, a reasonable jury could find that


                                     7
Defendant Shockley exercised a degree of force that was not only

improper but unconstitutionally excessive. Under this version of

the facts, a jury could reasonably find that this force was not

for the purpose of arresting Plaintiff, but rather for the purpose

of summarily punishing her for fighting with Ms. Adams. The Fourth

Amendment permits the use of force, sometimes even deadly force,

to accomplish an arrest in especially aggravated circumstances

presenting demonstrable danger to the law enforcement officer or

others. In Plaintiff’s circumstances, looking at disputed evidence

in the light most favorable to her for the purposes of this motion,

a jury could reasonably find for Plaintiff. Therefore, Defendants’

motion shall be denied to the extent that it seeks summary judgment

with respect to the issue of excessive force.

              ii.   Insufficient showing for failure to intervene

claim against Defendant Riley. The Third Circuit has stated,

regarding bystander liability in an excessive force context that

          Courts have held that a police officer has a
          duty to take reasonable steps to protect a
          victim from another officer’s use of excessive
          force, even if the excessive force is employed
          by a superior. “If a police officer, whether
          supervisory or not, fails or refuses to
          intervene when a constitutional violation such
          as an unprovoked beating takes place in his
          presence, the officer is directly liable under
          Section 1983.” Byrd v. Clark, 783 F.2d 1002,
          1007 (11th Cir. 1986); accord Putman v.
          Gerloff, 639 F.2d 415, 423 (8th Cir. 1981);
          Byrd v. Brishke, 466 F.2d 6, 11 (7th Cir.
          1972). However, an officer is only liable if
          there   is   a    realistic   and   reasonable


                                8
           opportunity to intervene. See Clark, 783 F.2d
           at 1007 (instructing the district court upon
           remand to determine whether the officer was in
           a position to intervene); Brishke, 466 F.2d at
           11 (liability for failure to intervene exists
           only if the beating occurred in the officer's
           presence   or   was   otherwise   within   his
           knowledge); Putman, 639 F.2d at 423–24
           (liability exists only if the non-intervening
           officer saw the beating or had time to reach
           the offending officer).

Smith v. Mensinger, 293 F.3d 641, 650–51 (3d Cir. 2002). Defendants

argue that they are entitled to summary judgment in their favor

regarding the claim for bystander liability against Defendant

Riley because Plaintiff has failed to produce sufficient evidence

to support such an allegation, primarily because Defendant Riley

did not observe any of the interaction between Plaintiff and

Defendant Broomall after Defendant Broomall’s first use of his “OC

spray,” and therefore Defendant Riled did not have “a realistic

and reasonable opportunity to intervene” to prevent the alleged

violation of Plaintiff’s constitutional rights. (See Defs. Br.

[Docket Item 71-2], 3-6; Defs.’ SMF [Docket Item 76-1], ¶¶ 49-56.)

Plaintiff did not oppose this argument in her brief, (see generally

Pl.’s   Opp’n   [Docket   Item   76]),   and   appears   to   admit   in   her

statement of facts that Defendant Riley did not observe Defendant

Broomall’s actions towards Plaintiff after the first deployment of

“OC spray.” (See Pl.’s SMF [Docket Item 76-1], ¶¶ 53-54.)

     At    oral    argument,      Plaintiff      emphasized      that      the

constitutional violation alleged is centered on the alleged use of


                                     9
force against Plaintiff’s neck, and Plaintiff conceded that, given

the circumstances of the altercation between Plaintiff and Ms.

Adams, a single use of “OC spray” against Plaintiff would not have

been violative of Plaintiff’s constitutional rights.

     In sum, the Court has not been directed to any evidence on

the record that Defendant Riley observed any use of force by

Defendant Broomall except for a single application of “OC spray,”

and Plaintiff has conceded that such a single use of “OC spray”

was not in itself a violation of Plaintiff’s constitutional rights.

Thus, no evidence has been presented to the Court that would

satisfy Plaintiff’s burden to prove that Defendant Riley had “a

realistic and reasonable opportunity to intervene” to prevent the

alleged violation of Plaintiff’s constitutional rights, which is

a necessary element of Plaintiff’s claim for bystander liability.

Therefore, Defendants’ motion shall be granted with respect to

this claim, in favor of Defendant Riley.

           b.   Qualified Immunity.

     “Qualified immunity shields government officials from civil

damages liability unless the official violated a statutory or

constitutional right that was clearly established at the time of

the challenged conduct.” Taylor v. Barkes, 135 S. Ct. 2042, 2044

(2015)   (internal   citation   and   quotation   marks   omitted).   “In

resolving questions of qualified immunity at summary judgment,

courts engage in a two-pronged inquiry. The first asks whether the


                                  10
facts, ‘[t]aken in the light most favorable to the party asserting

the injury, . . . show the officer’s conduct violated a [federal]

right[.]’” Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (citing

Saucier   v.   Katz,     533   U.S.   194,   201,    (2001)).      In   this   case,

Plaintiff has alleged a violation of her Fourth Amendment right to

be free of excessive force during the course of an arrest. (See

Complaint, ¶¶ 24-27; see also Graham v. Connor, 490 U.S. 386, 393

(1989).) Plaintiff alleges that she was not told to stop fighting

by either officer, that Defendant Broomall approached Plaintiff

and, without warning, struck her from behind in the back of her

neck with his elbow and Plaintiff fell to the ground, causing

scarring to her face and a broken ankle. Plaintiff alleges that,

as she was laying on the ground, Defendant Broomall handcuffed

her, sprayed her in the face with pepper spray, dragged her to the

curb, and then sprayed her in the face with pepper spray again.

Taking    these   into    account,     in    the    light   most    favorable    to

Plaintiff, would show that Defendant Broomall violated the federal

right to be free from excessive force in arrest, in violation of

the Fourth Amendment.

     The second prong of the qualified immunity inquiry requires

the Court to determine

            whether the right in question was “clearly
            established” at the time of the violation.
            Hope v. Pelzer, 536 U.S. 730, 739, []
            (2002). . . . “[T]he salient question . . .
            is whether the state of the law” at the time


                                        11
          of an incident provided “fair warning” to the
          defendants “that their alleged [conduct] was
          unconstitutional.” Id. at 741.

Tolan, 572 U.S. at 655–56. Regarding claims of excessive force

during the process of arrest, the Third Circuit has stated that

          we have relied on the factors set forth in
          Graham and Sharrar in evaluating whether an
          officer made a reasonable mistake. See Estate
          of Smith v. Marasco, 430 F.3d 140, 149-150 (3d
          Cir.2005); Couden v. Duffy, 446 F.3d 483, 497
          (3d Cir.2006). We have stated that these
          factors “are well-recognized,” Couden, 446
          F.3d at 497, and that when an officer applies
          them in “an unreasonable manner, he is not
          entitled to qualified immunity.” Estate of
          Smith, 430 F.3d at 150.

Green v. New Jersey State Police, 246 F. App’x 158, 162–63 (3d

Cir. 2007). As the Court determined, supra, neither the Graham nor

the Sharrar factors indicate that, taking the evidence in the light

most favorable to Plaintiff, Defendant Broomall could not have

reasonably believed that this alleged degree of force would have

been reasonable under the circumstances in this case. Because the

Court finds that “it would be unreasonable for [an officer] to

believe these actions would not constitute excessive force, we

hold that [Plaintiff’s] rights were ‘clearly established.’” Green,

246 F. App’x at 163. Likewise, the constitutional right Plaintiff

claims was clearly established at the time of the incident, such

that no reasonable officer could believe he could use the violent

and repeated use of force alleged by Plaintiff and not be in

violation of the constitution. Therefore, Defendants’ motion shall


                                12
be denied to the extent that it seeks summary judgment in Defendant

Broomall’s favor on a theory of qualified immunity.

           c.    Municipal liability.

     Defendants argue that they are entitled to summary judgment

with respect to Plaintiff’s claims against Defendant City of

Bridgeton for municipal liability under Monell v. Department of

Social Services, 436 U.S. 658 (1978), because Plaintiff has failed

to identify a municipal policy, practice, or custom of engaging in

excessive force. (See Defs.’ Br. [Docket Item 71-2], 10-17.)

Plaintiff opposes this request. (See Pl.’s Opp’n [Docket Item 76],

7-8.) Plaintiff concedes that Defendant City of Bridgeton has

officially implemented appropriate policies and concedes that her

expert provides no opinion on whether the implementation of the

policies   is   appropriate.   (Id.)    Plaintiff’s   only   argument   for

Monell liability appears to be that Defendant Broomall has a

larger-than-average number of use of force incidents, that this

should have alerted Defendant City of Bridgeton that Defendant

Broomall used excessive force, and that therefore Defendant City

of Bridgeton was indifferent to Defendant Broomall’s excessive

force. (Id. at 8.) However, Plaintiff has not directed the Court

to any evidence that Defendant Broomall’s rate of use of force was

so significantly higher that it was evidence that his use of force




                                   13
was actually excessive force.3 Such high frequency of use of force

by Defendant Broomall, without further elaboration or citizens’

complaints, does not give rise to an inference that he routinely

uses excessive force, rather than being a result of his particular

work assignments, or of other factors that lead Defendant Broomall

to encounter a larger-than-average number of situations where

there   is   a   reasonable   need   to    use   force.   At   oral   argument,

Plaintiff conceded that she does not have any evidence with respect

to Monell liability beyond that contained in her expert’s report.

The Court finds that this is insufficient. Plaintiff has failed to

allege the existence of any policy, practice, or custom of the

part of Defendant City of Bridgeton that acted as a cause of her

alleged injuries at the hand of Defendant Broomall. Nor has

Plaintiff provided any evidence that Defendant City of Bridgeton’s

(concededly      appropriate)   policies     were   poorly     implemented   or

routinely ignored. Simply stated, the existence of an excessive

force allegation does not, on its own, support a Monell action

without evidence that the municipal entity engaged in behavior

that encouraged or condoned such excessive force. Plaintiff has




3 Indeed, Plaintiff has not directed the Court to any legal
authority that stands for the proposition that a high frequency of
the use of force by a police officer, without more, can justify
the inference that the officer in question was exercising excessive
force.


                                      14
provided no such evidence here, therefore Defendants’ motion with

respect to Plaintiff’s Monell claims will be granted.

          d.   Whether New Jersey Civil Rights Act claims fail.

Defendants argue that Plaintiff’s claim in Count III under the New

Jersey Civil Rights Act must fail and rely on the same argument

and reasoning that motivated their request for summary judgment

with respect to Plaintiff’s claim for excessive force under 42

U.S.C. § 1983, supra. (See Defs.’ Br. [Docket Item 71-2], 18-19.)

The parties agree that claims for excessive force brought under

the NJCRA are functionally identical to claims for excessive force

under 42 U.S.C. § 1983, as the NJCRA was modelled on Section 1983.

(See id.; Pl.’s Opp’n [Docket Item 76], 8-9; compare 42 U.S.C.

§ 1983 with N.J. STAT. ANN. § 10:6-1, et seq.) The Court finds that

these two statutes would require Plaintiff to prove the same facts

to sustain her claim. As the Court has denied Defendants’ motion

with respect to Plaintiff’s claim under 42 U.S.C. § 1983 as to

Defendant Broomall, the Court shall do similarly with respect to

Plaintiff’s claim under the NJCRA. The Court shall grant summary

judgment in favor of Defendants with respect to the remainder of

Count III, as no evidence or argument has been presented by

Plaintiff that she could sustain a claim under NJCRA against

Defendant Riley.

          e.   Plaintiff has not met the threshold to receive

damages under the New Jersey Tort Claims Act. Defendants argue


                                15
that Plaintiff has failed to meet the threshold requirement of

suffering a “permanent loss of bodily function” necessary to pierce

the NJTCA and receive damages under her state law claims. (Defs.’

Br. [Docket Item 71-2], 20-33.) Defendants assert that Plaintiff’s

broken ankle, which has since healed and for which Plaintiff is

not receiving any ongoing treatment, does not meet the permanency

requirement and therefore, Plaintiff cannot receive damages as to

any state law claims. (Id.) Plaintiff replies that the threshold

inquiry is very fact intensive and therefore should be left for

the jury to decide. (See Pl.’s Opp’n [Docket Item 76], 9.) However,

the only case that Plaintiff cites in support of this argument

pertained to a plaintiff who presented medical evidence that the

plaintiff’s spine was permanently damaged and caused ongoing pain.

(Id. (citing Knowles v. Mantua Twp. Soccer Ass’n, 176 N.J. 324,

334    (2003)).   Meanwhile,   Defendants      have   directed   the   Court’s

attention to numerous cases that held that broken bones, including

ankles, which later heal, are insufficient to pierce the NJTCA

threshold’s permanency requirement. Plaintiff has not cited a

single case that would permit this Court to find that Plaintiff’s

healed ankle injury pierced this threshold. Plaintiff further

conceded at oral argument that she is not prepared to present

medical evidence or testimony regarding the extent, severity, or

permanency of Plaintiff’s injuries. Therefore, the Court finds

that    Plaintiff   is   unable   to   prove   her    injuries   satisfy   the


                                       16
permanency requirement of the NJTCA and therefore Plaintiff is

barred from seeking damages in this case under New Jersey state

law.

       f.        Assault and battery claim must fail. Defendants further

argue that they are entitled to summary judgment with respect to

Plaintiff’s           claims   for   assault    and   battery   against   Defendant

Broomall in Count IV, claiming that, among other reasons, Defendant

Broomall is protected by a statutory immunity for police officers

acting      in    good    faith,     N.J. STAT. ANN.     § 59:3-3,   and    by   the

presumption in New Jersey state law that police officers are acting

with ordinary caution and in good faith in executing their duties.

(Defs.’ Br. [Docket Item 71-2], 35 (citing Amato v. United States,

549 F. Supp. 863, 870 (D.N.J. 1982), aff’d, 729 F.2d 1445 (3d Cir.

1984)).) Plaintiff opposed this request in her brief, (see Pl.’s

Opp’n [Docket Item 76], 9-10), but acknowledged at oral argument

that overcoming New Jersey’s immunity statute and presumption of

good faith was a high burden and that Plaintiff did not have

sufficient evidence in the record to overcome it. Additionally,

the Court has determined, supra, that Plaintiff is unable to seek

damages in this case with respect to any claim brought under New

Jersey state law. Therefore, Defendants’ motion shall be granted

with respect to Plaintiff’s claim for assault and battery.

                 g.     Punitive damages. Defendants argue that they are

entitled to summary judgment in their favor with respect to all


                                           17
claims for punitive damages. (Defs.’ Br. [Docket Item 71-2], 36-

38.) Defendants contend that Defendant City of Bridgeton is immune

from punitive damages for claims brought under 42 U.S.C. § 1983 and

NJCRA. (Id. at 36 (citing City of Newport v. Fact Concerts Inc.,

453 U.S. 247, 271 (1981), N.J. STAT. ANN. § 59:9-2(c)).) Plaintiff

did not contest this assertion in her brief or at oral argument.

The Court finds that, as a matter of law, Defendant City of

Bridgeton cannot be held liable for punitive damages as a result

of claims brought under under 42 U.S.C. § 1983 and NJCRA. Therefore,

this portion of Defendants’ motion shall be granted.

     Defendants further assert that punitive damages may not be

awarded against a public official in their official capacity. (Id.

at 37 (citing Brandon v. Holt, 469 U.S. 464, 471-72 (1985)).)

Again, Plaintiff did not contest this assertion in her brief or at

oral argument. Therefore, the Court finds that, as a matter of

law, Plaintiff cannot recover punitive damages from Defendants

Broomall or Riley in their official capacity and this portion of

Defendants’ motion shall be granted.

     With respect to punitive damages against the officers in their

individual capacities, as a result of this Memorandum Opinion and

the accompanying Order, there are no claims remaining against

Defendant Riley, therefore that portion of Defendants’ motion

shall be dismissed as moot. With respect to Defendant Broomall in

his individual capacity, Defendants assert that they are entitled


                                 18
to summary judgment regarding punitive damages because Plaintiff

has provided no evidence of Defendant Broomall’s motive. (See id.

at 37-38.) Plaintiff responds that a reasonable jury could find

that Defendant Broomall’s use of force against Plaintiff’s neck

was   sufficiently   reckless   or   indifferent   to   warrant   punitive

damages against him in his individual capacity. (Pl.’s Opp’n

[Docket Item 76], 10-11.) As explained, supra, Plaintiff has active

claims regarding excessive force under both 42 U.S.C. § 1983 and

NJCRA, primarily flowing from Defendant Broomall’s use of force

against Plaintiff’s neck. Taking the evidence in the light most

favorable to Plaintiff, the Court finds that it is possible that

a reasonable jury could find that Defendant Broomall’s actions

were sufficiently reckless or indifferent to warrant punitive

damages against him in his individual capacity. Therefore, this

portion of Defendants’ motion will be denied.

      6.   Conclusion. For the reasons stated above, Defendants’

motion for summary judgment [Docket Item 71] will be granted in

part, denied in part, and dismissed as moot in part.




March 29, 2019                            s/ Jerome B. Simandle
Date                                      JEROME B. SIMANDLE
                                          U.S. District Judge




                                     19
